            Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

AUTOMATED CLEANING                                §
TECHNOLOGIES, INC.                                §
                                                  §
Plaintiff                                         §
                                                  §
V.                                                §                        5:21-cv-484
                                                          CIVIL ACTION NO. ____________
                                                  §
RAMCO EQUIPMENT CORPORATION                       §
                                                  §
Defendant                                         §
                                                  §


                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff AUTOMATED CLEANING TECHNOLOGIES, INC. (“Plaintiff” or “ACT”)

files this Complaint for Declaratory Judgment (“Complaint”) against Defendant RAMCO

EQUIPMENT CORPORATION (“Defendant” or “RAMCO”). ACT seeks declaratory relief

pursuant to 28 U.S.C. §§ 2201 and 2202, declaring the absence of a contractual relationship

between the parties and declaring that ACT has not infringed on or violated any purported trade

dress rights of RAMCO.

                                           PARTIES

       1.       Plaintiff ACT is Texas Corporation with its principal place of business at 16118

University Oak, San Antonio, Texas 78249.

       2.       Defendant RAMCO is New Jersey Corporation with its principal place of business

at 32 Montgomery Street, Hillside, New Jersey 07205 and may be served through its registered

agent Fred Randall, at 32 Montgomery Street, Hillside, New Jersey 07205, or wherever else he

may be found.



Complaint for Declaratory Judgment
Page 1 of 11
             Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 2 of 11




                                   JURISDICTION & VENUE

       3.      This Court has subject matter jurisdiction over this action and the matters pleaded

herein under 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the Federal

Declaratory Judgment Act, 28 U.S.C. § 101, et seq. and the Lanham Act, 15 U.S.C. § 1051, et seq.

       4.      This Court also has diversity jurisdiction over this matter because Plaintiff and

Defendant have diverse citizenship and the amount in controversy exceeds $75,000. U.S.C.

§ 1332(a). Plaintiff is a corporation located in Texas while Defendant is a New Jersey corporation.

       5.      In a suit for declaratory relief, the amount in controversy is measured by the value

of the object of the litigation, the extent of the injury to be prevented, or the value of the right to

be protected. Farkas v. GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir. 2013). The value here

are the potential damages associated with RAMCO’s impending claims against ACT for breach of

contract and trade dress infringement. ACT has received notice in the form of a pre-suit demand

that RAMCO is claiming monetary damages of at least $200,000.

       6.      This Court has personal jurisdiction over RAMCO because, on information and

belief, RAMCO has done and is doing business in this State. The Court has specific personal

jurisdiction over RAMCO because RAMCO has had sufficient contacts with residents of this

judicial district to confer personal jurisdiction over it on the Court.

                                   FACTUAL BACKGROUND

       7.      ACT specializes in designing and integrating industrial cleaning systems. ACT

engineers and fabricates industrial cleaning machines for various industries such as the

manufacturing, medical, automotive, aerospace, energy, and military industries. ACT’s systems

include direct spray, immersion, and custom washers, among others. In the past, ACT has acted

as a dealer of industrial washers as well.


Complaint for Declaratory Judgment
Page 2 of 11
             Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 3 of 11




       8.       RAMCO is a manufacturer of industrial immersion parts washers.

       9.       Starting in the early 1990’s, now-owner of ACT, David Poirier (“Poirier”), acted

as a dealer of RAMCO machines through his company at the time, Washing Equipment of Texas.

Ex. A, ¶ 4 (Affidavit of David Poirier). In 1998, after selling his interest in Washing Equipment

of Texas to his partner, Poirier and his wife Jennifer established Automated Cleaning

Technologies, Inc. Id.

       10.      Through ACT, Poirier continued to deal RAMCO products and RAMCO continued

to supply Poirier/ACT quotes for projects and sales leads. Id. According to RAMCO, RAMCO

treated ACT as its exclusive distributor and/or dealer in Texas, Oklahoma, and northern Mexico

and for all military sales. See id.; Ex. B (Letter dated Nov. 30, 2020). However, no written

agreement addressing the parties’ relationship or whether ACT was an exclusive distributor was

put into place at this time, or any time. Ex. A, ¶ 4. Additionally, ACT obtained and maintained,

at great expense, its own General Services Administration (GSA) Schedule to pursue military and

government sales nationally by selling private labeled RAMCO machines or custom ACT

machines. Id.

       11.      Over the course of the parties’ relationship, RAMCO would forward sales leads to

ACT. Ex. A, ¶ 5. ACT would follow up on these leads and attempt to sell RAMCO machines, if

the RAMCO machines fit the needs of the specific customer. Id.

       12.      RAMCO never presented ACT with defined rules outlining territories or requiring

ACT not to sell competing brands or its own custom products, especially to ACT’s own

prospective customers, entirely unrelated to RAMCO and sales leads generated by RAMCO. Id.

¶ 6.




Complaint for Declaratory Judgment
Page 3 of 11
             Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 4 of 11




       13.     Throughout the years the parties maintained an amicable relationship, but as ACT

began to grow, expand, and create more of its own custom machinery, the relationship devolved.

ACT continued to diligently work to sell RAMCO machines to the RAMCO-generated leads but

was also successful in selling its own machines. As ACT became more independent of RAMCO,

the relationship became more strained. Id. ¶ 7.

       14.     In or around October of 2020, the parties had a falling out concerning a sale they

were both competing for as a result of an inquiry ACT received directly from a prior RAMCO

customer. RAMCO communicated that it would no longer conduct business with ACT. Id. ¶ 8.

       15.     On November 3, 2020, RAMCO, through its counsel, sent a letter to ACT

containing various allegations pertaining to the relationship between the parties. Id.; see also Ex.

B. In this letter, RAMCO alleges that the parties had a contractual agreement wherein upon receipt

of an inquiry about its products in Texas, Oklahoma, northern Mexico, or for military sales,

RAMCO would immediately forward the inquiry to ACT in exchange for ACT pursuing the

inquiry and selling the inquirer RAMCO equipment. Ex. B. RAMCO has also asserted that there

was a “long-standing agreement” between the parties that ACT would only sell RAMCO

immersion washers. Id. Additionally, RAMCO alleges ACT violated what RAMCO refers to as

the “RAMCO Trade Dress” by utilizing specific features RAMCO contends are specific to the

RAMCO brand, in violation of the Lanham Act. Id.

       16.     ACT vehemently denies there was ever a contractual agreement between the parties

and asserts that RAMCO’s decision to use ACT as its exclusive distributor in Texas, Oklahoma,

northern Mexico, and for military sales was solely of its own volition. ACT further maintains that

there was no agreement in place that would prevent ACT from manufacturing and selling its own

machines, particularly to customers who were not the product of RAMCO-generated leads.


Complaint for Declaratory Judgment
Page 4 of 11
             Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 5 of 11




Moreover, ACT had worked diligently over the years to differentiate its machines from that of any

other competitor and in no way violated any alleged trade dress.

       17.     In the 90’s ACT began building its own custom machines. RAMCO was aware of

this fact and collaborated with ACT on drawings and schematics for certain customers with more

specialized needs. As ACT’s business increased over the years, tensions between the parties rose,

ultimately leading to this dispute.

       18.     ACT now brings this declaratory judgment action seeking a judgment from this

Court that no contract existed between the parties and therefore there are no contractual obligations

between the parties.

                         DECLARATORY JUDGMENT STANDARD

       19.     The Declaratory Judgment Act (“DJA” or the “Act”) provides that “[i]n a case of

actual controversy within its jurisdiction . . . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201.

       20.     A declaratory judgment provides a remedy to a party that is uncertain of its rights

and wants an early adjudication without having to wait for its adversary to file suit. See Wilton v.

Seven Falls Co., 515 U.S. 277, 286 (1995).

       21.     The Act “does not create a substantive cause of action,” however, and “is merely a

vehicle that allows a party to obtain an early adjudication of an actual controversy arising under

other substantive law.” Metropcs Wireless, Inc. v. Virgin Mobil USA, LP, No. 3:03-CV-1658-D,

2009 U.S. Dist. LEXIS 88527, at * 59 (N.D. Tex. Sept. 25, 2009) (Fitzwater, C.J.) (citations and

internal quotation marks omitted). It is an authorization that gives federal courts broad, “not

unfettered,” discretion to grant or refuse declaratory judgment. Id.


Complaint for Declaratory Judgment
Page 5 of 11
                Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 6 of 11




                                     COUNT 1
    Declaratory Judgment – No Contract and No Enforceable Contractual Rights Exist

          22.    ACT incorporates the foregoing paragraphs by reference as though set forth fully

herein.

          23.    ACT seeks declaration that no contract, either written or verbal, existed between

the parties and therefore, no contractual rights exist between the parties.

          24.    ACT is not in possession of any written agreement between the parties and has no

knowledge of such agreement. Ex. A, ¶ 4, 9. To date, RAMCO has not produced or provided any

evidence of any written agreement between the parties, and in fact, has conceded there is no writing

governing the relationship between the parties. Id.

          25.    At no time did any written or verbal contracts exist between the parties. RAMCO

has alleged an exclusive distribution agreement existed, but their past conduct is in direct

contradiction to this assertion when in fact, at various time during the parties’ relationship,

RAMCO allowed other dealers to ship machines or advertise for RAMCO sales in what are alleged

to be ACT’s exclusive territories. Id. Further, the parties never agreed, verbally or in writing, that

ACT would only sell RAMCO immersion washers. Id.

          26.    Whether a valid and enforceable contract has been formed is a question of law.

Tyler v. Citi-Residential Lending, Inc., 812 F. Supp. 2d 784, 787 (N.D. Tex. 2011).

          27.    To be valid and enforceable contract, the following elements must be present: (1)

an offer, (2) an acceptance in strict compliance with the terms of an offer, (3) a meeting of the

minds, (4) communication that each party consented to the terms of the contract, (5) execution and

delivery of the contract with intent that it be mutual and binding on both parties, and (6)

consideration. Perry v. U.S. Bank, N.A., No. H-13-3362, 2014 U.S. Dist. LEXIS 93502, 2014 WL

3407077 at *3 (S.D. Tex. Jul. 9, 2014).

Complaint for Declaratory Judgment
Page 6 of 11
                Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 7 of 11




          28.    “The determination of a meeting of the minds, and thus offer and acceptance, is

based on the objective standard of what the parties said and did and not on their subjective state of

mind.” In re Capco Energy, Inc., 669 F.3d 274, 280 (5th Cir. 2012) (quoting Copeland v.

Alsobrook, 3 S.W.3d 598, 604 (Tex. App.—San Antonio 1999, pet. denied)).

          29.    Here, there was undoubtedly no meeting of the minds. Ex. A, ¶ 9. RAMCO claims

ACT should have been selling only RAMCO immersion washers throughout their relationship;

however, ACT has been manufacturing its own immersion-type machines for over fifteen years.

Id. ¶ 7. Additionally, ACT never had any expectation that it would be the exclusive distributor of

RAMCO products in certain territories, especially because RAMCO’s conduct did not reflect that

they were operating within the confines of an exclusive agreement. Id. ¶ 4. RAMCO simply

continued to request ACT pursue its leads due to ACT’s history of success and customer

satisfaction. Id.

          30.    Alternatively, even if there was a verbal agreement between the parties, such

agreement would be barred by the statute of frauds as it would be impossible to be performed

within one year. See Tex. Bus. & Com. Code § 26.01(b)(6). RAMCO’s allegations reference the

alleged agreement with ACT as an ongoing agreement, and in fact have stated that this agreement

was in place for several years. Ex. B.

          31.    For the above stated reasons, ACT respectfully requests this Court issue a

declaration that no contract, either verbal or written, exists between the parties and that no

RAMCO has no enforceable contractual rights against ACT.

                                      COUNT 2
      Declaratory Judgment – No Infringement of Any Purported Trade Dress Rights

          32.    ACT incorporates the foregoing paragraphs by reference as though fully set forth

herein.

Complaint for Declaratory Judgment
Page 7 of 11
             Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 8 of 11




       33.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., and

the Lanham Act, 15 U.S.C. § 1051 et seq., ACT requests the declaration of the Court that ACT’s

machines do not infringe and have not infringed any purported trade dress rights of RAMCO.

       34.     Trade dress refers to the image and overall appearance of a product. Allied

Marketing Group, Inc. v. CDL Marketing, Inc., 878 F.2d 806, 812 (5th Cir. 1989). The Lanham

Act prohibits passing off goods or services as those of a competitor by employing substantially

similar trade dress which is likely to confuse consumers as to the sources of the product. Blue Bell

Bio-Medical v. Cin-Bad, Inc., 864 F.2d 1253, 1256 (5th Cir. 1989).

       35.     The Fifth Circuit recognizes two distinct sets of elements in a trade dress

infringement claim. “First, the trade dress of a product may be protected as an unregistered

trademark if it is nonfunctional, distinctive, and has acquired a secondary meaning. Second, a

finding of infringement requires a consideration of the likelihood of confusion.” Eng’g Dynamics,

Inc. v. Structural Software, Inc., 26 F.3d 1335, 1350 (5th Cir. 1994).

       36.     Through the parties’ pre-litigation correspondence, RAMCO has identified four

specific features of ACT’s machines which it contends violate the RAMCO trade dress:




Complaint for Declaratory Judgment
Page 8 of 11
               Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 9 of 11




         37.    The accused features are non-protectable functional features and/or are ornamental

features. Ex. A, ¶ 10. Thus, to the extent that any assertion by RAMCO might be considered an

assertion of trade dress infringement, the functional and/or ornamental features cannot infringe

any such trade dress because these rights do not subsist in functional and/or non-distinctive

features.

         38.    Upon information and belief, none of RAMCO’s product configurations have

acquired any distinctiveness in the marketplace. Id. Thus, the trade dress allegations again lack

merit.
Complaint for Declaratory Judgment
Page 9 of 11
             Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 10 of 11




       39.     Moreover, assuming, arguendo, that RAMCO might enjoy some form of trade

dress rights, the accused features would not be likely to cause any consumer confusion and thus

do not infringe any purported rights. Id. Both the ACT and RAMCO products are targeted at a

fairly limited and sophisticated market, leading to a decreased likelihood of consumer confusion.

Id.; see, e.g., Eng’g Dynamics, Inc., 26 F.3d at 1350 (noting “trade dress is largely irrelevant when

sophisticated users decide which [product] to purchase”). RAMCO can present no evidence of

any instances of actual confusion between the ACT and RAMCO products. Ex. A, ¶ 11. Further,

ACT has actively differentiated its products through its marketing efforts.           Id.; see also

https://www.actclean.com/immersion-washers/#ImageGallery.

       40.     For the above stated reasons, ACT respectfully requests this Court issue a

declaration that ACT has not and does not infringe any purported trade dress rights of RAMCO.

                                      ATTORNEYS’ FEES

       41.     ACT has retained the firm of Espey & Associates, PC to represent it in this action

and has agreed to pay the firm reasonable and necessary attorneys’ fees. An award of reasonable

and necessary attorneys’ fees to Plaintiff would be equitable and just.

                                     PRAYERS FOR RELIEF

       WHEREFORE, ACT prays for:

   (a) A declaration that no contract, written or verbal, exists between ACT and RAMCO;

   (b) A declaration that RAMCO has no enforceable contractual rights against ACT;

   (c) A declaration that ACT has not and does not infringe any purported trade dress rights of

       RAMCO;

   (d) An award to ACT of its costs and attorneys’ fees;

   (e) Such other relief as this Court or a jury may deem proper and just under the circumstances.


Complaint for Declaratory Judgment
Page 10 of 11
           Case 5:21-cv-00484 Document 1 Filed 05/20/21 Page 11 of 11




                                       JURY DEMAND

       ACT demands a trial by jury on all issues so triable.

                                                    Respectfully submitted,

                                                    ESPEY & ASSOCIATES, PC
                                                    12400 San Pedro Avenue, Suite 200
                                                    San Antonio, Texas 78216
                                                    Telephone:    (210) 404-0333
                                                    Telecopier:   (210) 404-0336




                                             By:_________________________________
                                                   RICHARD W. ESPEY
                                                   State Bar No. 06667580
                                                   espeyservice@lawespey.com

                                                    ATTORNEYS FOR PLAINTIFF




Complaint for Declaratory Judgment
Page 11 of 11
